Citation Nr: 1107408	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
recurrent vaginitis (claimed as a gynecological disorder).  

2.  Entitlement to an initial compensable rating for rosacea.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to November 
2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, and in Columbia, 
South Carolina.  Jurisdiction is with the RO in Columbia, South 
Carolina, the state where the Veteran currently resides.  

In April 2008, the Veteran perfected her appeal in regards to the 
issue seeking entitlement to service connection for headaches.  
In June 2009, the Board granted service connection for headaches, 
in which the RO subsequently implemented this decision and 
assigned a noncompensable rating effective November 2005.  The 
Veteran has not appealed this decision and this matter is no 
longer on appeal.  

In May 2009, the Veteran perfected her appeal in regards to the 
issues as stated on the previous page and these are the only 
matters currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the current 
record is inadequate to address the matter at hand.

It appears that pertinent medical records remain outstanding.  VA 
treatment records have been obtained through June 2009.  In an 
August 2009 statement, the Veteran indicated that she had since 
been treated by VA for her recurrent vaginitis and rosacea 
disabilities.  VA has a duty to obtain all pertinent VA treatment 
records. 38 U.S.C.A. §  5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  Before the 
Veteran's claims can be adjudicated, all pertinent VA treatment 
records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment she has received for any 
gynecological disorders and rosacea since 
June 2009, and then secure complete clinical 
records of all such evaluations and/or 
treatment from the sources identified. Of 
particular interest are any outstanding 
records of evaluation and/or treatment from 
the Columbia VAMC and VA Outpatient Clinic in 
Greenville, South Carolina, for the period 
from June 2009 to the present.  If no records 
are available, it should be so stated, with 
an explanation as to what attempts were made 
to obtain the records.

2.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, she should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate period of 
time within which to respond thereto.  The 
case should then be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


